      Case 2:19-cv-13425-WBV-JCW Document 77 Filed 05/27/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA
 JOHN DOE,                                            *   CIVIL ACTION NO.: 19-cv-13425
                                                      *
                Plaintiff                             *   SECTION: “D”
                                                      *
 v.                                                   *   DISTRICT JUDGE VITTER
                                                      *   MAGISTRATE: DIV. (2)
 THE ADMINISTRATORS OF THE TULANE                     *   MAG. JUDGE WILKINSON
 EDUCATIONAL FUND,                                    *
                                                      *
                Defendants                            *
 *       *      *     *         *       *     *       *

                     JOINT MOTION TO DISMISS WITH PREJUDICE

       NOW INTO COURT, through undersigned counsel, come Plaintiff, John Doe, and

Defendant, The Administrators of the Tulane Educational Fund, who advise the Court that the

above-referenced matter has been resolved and therefore respectfully request that the above-

captioned lawsuit be dismissed, with prejudice, with each party to bear their own costs and

attorneys’ fees, as agreed by the parties.

       WHEREFORE, Plaintiff, John Doe, and Defendant, The Administrators of the Tulane

Educational Fund, respectfully prays that this Motion be granted, and the above-captioned lawsuit

be dismissed, with prejudice.

                                             Respectfully Submitted,

                                             /s/ Ellie T. Schilling
                                             Ellie T. Schilling, 33358
                                             Ian L. Atkinson, 31605
                                             Schonekas, Evans, McGoey
                                             & McEachin, LLC
                                             909 Poydras Street, Suite 1600
                                             New Orleans, Louisiana 70112
                                             Telephone: (504) 680-6050
                                             Facsimile: (504) 680-6051
                                             ellie@semmlaw.com
                                             ian@semmlaw.com


                                                  1
Case 2:19-cv-13425-WBV-JCW Document 77 Filed 05/27/20 Page 2 of 2



                                    -and-

                             Samuel A. Josephs, (pro hac vice admission)
                             Lindsey M. Hay, (pro hac vice admission)
                             Spertus, Landes & Umhofer, LLP
                             617 W. 7th Street, Suite 200
                             Los Angeles, CA 90017
                             Telephone: (213) 205-6520
                             Facsimile: (213) 826-4711
                             sjosephs@spertuslaw.com
                             lhay@spertuslaw.com

                             ATTORNEYS FOR JOHN DOE


                                    -and-

                             M. Nan Alessandra (#16783)
                             Kim M. Boyle (#18133)
                             Phelps Dunbar LLP
                             Canal Place
                             365 Canal Street – Suite 2000
                             New Orleans, LA 70130-6534
                             Telephone: (504) 566-1311
                             Telecopier: (504) 568-9130
                             nan.alessandra@phelps.com
                             kim.boyle@phelps.com


                             ATTORNEYS FOR DEFENDANT,
                             THE ADMINISTRATORS OF THE TULANE
                             EDUCATIONAL FUND




                                2
